        Case 1:20-cr-00655-KPF Document 37 Filed 07/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                    v.                                20 Cr. 655 (KPF)

OMAR ADAMS,                                               ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court held a pretrial conference in this matter on July 20, 2021,

during which conference defense counsel renewed a motion to modify the

conditions of Mr. Adams’s bail to permit a curfew rather than requiring home

detention. The Court has spoken with Mr. Adams’s supervising Pretrial

Services Officer regarding the request and has determined that the

modification is appropriate. Accordingly, Mr. Adams’s bail is modified to a

curfew with location monitoring from 4:00 a.m. to 10:00 p.m. The Court

further gives to Pretrial Services the discretion to modify the curfew hours for

purposes of employment or other activities it may deem appropriate.

      SO ORDERED.

Dated: July 26, 2021
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
